Pettit, J.
This court has no jurisdiction of this case. This case was commenced before a justice of the peace, and an appeal was taken to the common pleas court, where a judgment was rendered for the appellees for nine dollars and costs, from which judgment this appeal was taken. Sec. 550, 2 G. & H. 269, provides, that “appeals may be taken from the courts of common pleas and the circuit courts, to the Supreme Court, by either party, from all final judgments, except in actions originating before a justice" of the peace, or mayor of a city, where the amount in controversy, exclusive of interest and costs, does not exceed ten dollars.” The judgment of nine dollars, exclusive of interest and costs, is the amount in controversy, and as the case originated before a justice of the peace, this court has no jurisdiction of it.
The appeal is dismissed, at the costs of the appellant.